DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 09/28/2020.
Claims 8-14, 16 have been canceled.
Claims 17-28 are new.
Claims 1-7, 15 and 17-28 are pending and have been examined.
Claims 1-7, 15 and 17-28 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15 and 17-28 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1, 15 and 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “when 
The limitation of “when monitoring a target server is down, determining a target computer room where the target server is located” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the name of the server and determine based on the name the room. A common naming scheme of computers is the building, room, machine number.  Then pressing a button based upon the determination to send a restart message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards ‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")); “according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that 

Claims 2, 17 and 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding ‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 3, 18 and 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or ‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 4, 19 and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.”
The limitation of “determining whether the target server is a first server that is down in the target computer room” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental 
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 5, 20 and 27 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location 
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server” is well‐understood, routine activities (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); “generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 6, rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion yes, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management.”
The limitation of “determining whether there is a target device attribute having a proportion greater than a rated proportion” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the attribute and deciding if it is too high. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")); “if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 7 and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period, generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device 
The limitation of “determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the downtime change value and deciding if it is too high. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “in every preset period, obtaining a downtime change value of servers that are down in a ‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all ‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and further in view of Cherubini (US 9871756 B1).

As to claim 1, Lazar et al. teaches a method for notifying downtime, wherein the method comprises: when monitoring a target server is down, determining a target computer room where the target server is located (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room (See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate.
 (See Col. 8 Ln. 65, Col. 5 Ln. 56, Col. 6 Ln. 7, Teaches that in operation 820, information associated with the user is obtained, such as the user model as described with respect to the user modeler 320. For example, information associated with the user can be obtained by the notification strategy chooser 330 from the user modeler 320 as previously described. In operation 830, a plurality of notification strategies is obtained and are ranked, based on information associated with the user, such as behavior information, as described with respect to the notification strategy chooser 330. At operation 840, the notification is delivered according to the highest ranked strategy as explained, for example, in connection with the notification router 370. The delivery strategies are received from a notification strategy repository 360 of pre-existing notification strategies, each strategy being associated with a success rate that is updated based on the success or failure of each delivery. The success rate can be specific to the user, and/or can be based on information from deliveries to multiple users. In some implementations, success rates are tracked separately for each of the different activities or states that can be output by the user modeler 320. As one example, a notification that is due at time t+4 is normally delivered at time t+4. However, the notification strategy chooser 330 might select a notification strategy that delivers the notification at an earlier time or a later time based on the information received from the user modeler 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cherubini into Lazar et al. to delivery notifications to a user by ranking, by the one or more server computers, a plurality of notification delivery strategies that the user will be available to receive the notification from the device associated with the user at the future time based in part on the behavior information associated with the user.
One of ordinary skill in the art would have been motivated because it allows one to delivery notifications to a user by ranking, by the one or more server computers, a plurality of notification delivery strategies that the user will be available to receive the notification from the device associated with the user at the future time based in part on the behavior information associated with the user (See Cherubini Col. 1 Ln. 57).

As to claim 15, Lazar et al. teaches a management server, comprising: a processor and a memory, wherein: the memory stores at least one instruction, at least one program, a set of codes or a set of instructions, and the at least one instruction, to a method for notifying downtime, is executed by the processor configured to: when monitoring a target server is down, determine a target computer room where the target server is located, (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
(See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjust a priority among a plurality of notification methods corresponding to the target computer room.
Cherubini, from analogous art, teaches according to statistical parameters of all previous notifications of the target computer room, adjust a priority among a plurality of notification methods corresponding to the target computer room (See Col. 8 Ln. 65, Col. 5 Ln. 56, Col. 6 Ln. 7, Teaches that in operation 820, information associated with the user is obtained, such as the user model as described with respect to the user modeler 320. For example, information associated with the user can be obtained by the notification strategy chooser 330 from the user modeler 320 as previously described. In operation 830, a plurality of notification strategies is obtained and are ranked, based on information associated with the user, such as behavior information, as described with respect to the notification strategy chooser 330. At operation 840, the notification is delivered according to the highest ranked strategy as explained, for example, in connection with the notification router 370. The delivery strategies are received from a notification strategy repository 360 of pre-existing notification strategies, each strategy being associated with a success rate that is updated based on the success or failure of each delivery. The success rate can be specific to the user, and/or can be based on information from deliveries to multiple users. In some implementations, success rates are tracked separately for each of the different activities or states that can be output by the user modeler 320. As one example, a notification that is due at time t+4 is normally delivered at time t+4. However, the notification strategy chooser 330 might select a notification strategy that delivers the notification at an earlier time or a later time based on the information received from the user modeler 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cherubini into Lazar et al. to delivery notifications to a user by ranking, by the one or more server computers, a plurality of notification delivery strategies that the user will be available to receive the notification from the device associated with the user at the future time based in part on the behavior information associated with the user.
One of ordinary skill in the art would have been motivated because it allows one to delivery notifications to a user by ranking, by the one or more server computers, a plurality of notification delivery strategies that the user will be available to receive the notification from the device associated with the user at the future time based in part on the behavior information associated with the user (See Cherubini Col. 1 Ln. 57).

As to claim 23, Lazar et al. teaches a non-transitory computer-readable storage medium, containing at least one instruction, at least one program, a set of codes or a set of instructions, and the at least one instruction is executed by a processor to (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room (See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate.
Cherubini, from analogous art, teaches according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate (See Col. 8 Ln. 65, Col. 5 Ln. 56, Col. 6 Ln. 7, Teaches that in operation 820, information associated with the user is obtained, such as the user model as described with respect to the user modeler 320. For example, information associated with the user can be obtained by the notification strategy chooser 330 from the user modeler 320 as previously described. In operation 830, a plurality of notification strategies is obtained and are ranked, based on information associated with the user, such as behavior information, as described with respect to the notification strategy chooser 330. At operation 840, the notification is delivered according to the highest ranked strategy as explained, for example, in connection with the notification router 370. The delivery strategies are received from a notification strategy repository 360 of pre-existing notification strategies, each strategy being associated with a success rate that is updated based on the success or failure of each delivery. The success rate can be specific to the user, and/or can be based on information from deliveries to multiple users. In some implementations, success rates are tracked separately for each of the different activities or states that can be output by the user modeler 320. As one example, a notification that is due at time t+4 is normally delivered at time t+4. However, the notification strategy chooser 330 might select a notification strategy that delivers the notification at an earlier time or a later time based on the information received from the user modeler 320).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cherubini into Lazar et al. to delivery notifications to a user by ranking, by the one or more server computers, a plurality of notification delivery strategies that the user will be available to receive the notification from the device associated with the user at the future time based in part on the behavior information associated with the user.
(See Cherubini Col. 1 Ln. 57).

Claims 2-3, 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Cherubini (US 9871756 B1) and further in view of Golin (US 20180145842 A1).

As to claim 2, the combination of Lazar et al. and Cherubini teaches the method according to claim 1 above. However, it does not expressly teach wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Cherubini to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 3, the combination of Lazar et al. and Cherubini and Golin teaches the method according to claim 2 above. However, it does not expressly teach wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two 
Golin, from analogous art, teaches wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method  (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).

One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 17, the combination of Lazar et al. and Cherubini teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: according to respective preset weight ratios of notification time and a restart success rate, calculate a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjust the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein the processor is further configured to: according to respective preset weight ratios of notification time and a restart success rate, calculate a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjust the priority among the plurality of notification methods (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Cherubini to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 18, the combination of Lazar et al. and Cherubini and Golin teaches the server according to claim 17 above. However, it does not expressly teach wherein the processor is further configured to: when the weight value of each notification method is different, adjust a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjust a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.
Golin, from analogous art, teaches wherein the processor is further configured to: when the weight value of each notification method is different, adjust a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Cherubini and Golin to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 24, the combination of Lazar et al. and Cherubini teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).

One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 25, the combination of Lazar et al. and Cherubini and Golin teaches the non-transitory computer-readable storage medium according to claim 24 above. However, it does not expressly teach wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.
Golin, from analogous art, teaches wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Cherubini and Golin to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

Claims 4, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Cherubini (US 9871756 B1) and further in view of Narzisi et al. (US 20160343227 A1).

As to claim 4, the combination of Lazar et al. and Cherubini teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.
Narzisi et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Cherubini to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

As to claim 19, the combination of Lazar et al. and Cherubini teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: determine whether the target server is a first server that is down in the target computer room; if the target server is the first server that is down in the target computer room, obtain a default notification method of the target 
Narzisi et al., from analogous art, teaches wherein the processor is further configured to: determine whether the target server is a first server that is down in the target computer room; if the target server is the first server that is down in the target computer room, obtain a default notification method of the target computer room; and according to the default notification method, send the restart message for restarting the target server to the target computer room (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Cherubini to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

As to claim 26, the combination of Lazar et al. and Cherubini teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.
Narzisi et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Cherubini to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

Claims 5-7, 20-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Cherubini (US 9871756 B1) and further in view of Hopper et al. (US 20140068329 A1).

As to claim 5, the combination of Lazar et al. and Cherubini teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a 
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 6, the combination of Lazar et al. and Cherubini teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target 
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management (See ¶¶ [0016], [0027],[0028] and Fig. 3, Teaches that if node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process. The method begins at step 310, where alerts for a plurality of nodes are received. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 7, the combination of Lazar et al. and Cherubini teaches the method according to claim 1 above. However, it does not expressly teach further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that 
Hopper et al., from analogous art, teaches further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period, generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all servers that are down in a previous preset period, generating the feedback message recorded with the above- mentioned current preset period, the above-mentioned each preset  (See ¶¶ [0027], [0028], Teaches that support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. For instance, a severity level of 3 may be multiplied by 20 to yield a severity score of 60. Similarly, the amount of downtime may be 3 minutes and may be multiplied by a factor of 50 to yield a downtime score of 150. These scores may then be used at step 340 in determining reliability values for each node being monitored. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults. Finally, at step 360, support personnel who have been associated with the alerts are ranked for each device. This may allow administrators to see which support personnel are most familiar with a particular node, and may be used to determine who the best person to dispatch would be in the event of a fault associated with that device.).

One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 20, the combination of Lazar et al. and Cherubini teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: if a number of times that the target server is down in a preset period exceeds a preset number of times, mark the target server a faulty server, and generate a feedback message recorded with location information of the faulty server; and send the feedback message to the target computer room.
Hopper et al., from analogous art, teaches wherein the processor is further configured to: if a number of times that the target server is down in a preset period exceeds a preset number of times, mark the target server a faulty server, and generate a feedback message recorded with location information of the faulty server; and send the feedback message to the target computer room (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 21, the combination of Lazar et al. and Cherubini teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: if a quantity of servers that are down exceeds a preset value, calculate a proportion of each preset device attribute of all servers that are down, and determine whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generate a feedback message recorded with the target device attribute and the proportion thereof, and send the feedback message to a management.
Hopper et al., from analogous art, teaches wherein the processor is further configured to: if a quantity of servers that are down exceeds a preset value, calculate a (See ¶¶ [0016], [0027],[0028] and Fig. 3, Teaches that if node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process. The method begins at step 310, where alerts for a plurality of nodes are received. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
 (See Hopper et al. ¶ [0002]).

As to claim 22, the combination of Lazar et al. and Cherubini teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: in every preset period, obtain a downtime change value of servers that are down in a current preset period; determine whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period, and if the downtime change value is greater than the preset change value, calculate a proportion of each preset device attribute of all servers that are down in the current preset period, and generate a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management, or if the downtime change value is not greater than the preset change value, obtain a proportion of each preset device attribute of all servers that are down in a previous preset period, and generate the feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management.
(See ¶¶ [0027], [0028], Teaches that support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. For instance, a severity level of 3 may be multiplied by 20 to yield a severity score of 60. Similarly, the amount of downtime may be 3 minutes and may be multiplied by a factor of 50 to yield a downtime score of 150. These scores may then be used at step 340 in determining reliability values for each node being monitored. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults. Finally, at step 360, support personnel who have been associated with the alerts are ranked for each device. This may allow administrators to see which support personnel are most familiar with a particular node, and may be used to determine who the best person to dispatch would be in the event of a fault associated with that device.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 27, the combination of Lazar et al. and Cherubini teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room.
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a 
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 28, the combination of Lazar et al. and Cherubini teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management.
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a  (See ¶¶ [0016], [0027],[0028] and Fig. 3, Teaches that if node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process. The method begins at step 310, where alerts for a plurality of nodes are received. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Cherubini to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on  (See Hopper et al. ¶ [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corddry et al. (US 20130054788 A1) teaches systems and methods are disclosed which facilitate the management of host computing devices through the utilization of a host computing device control component. The host computing device control component includes a state monitoring component that monitors operating states of the control component. Based on monitoring the operating of the control component, the state monitoring component causes the generation of one or more visual indicator indicative of the operating state of the control component.
Hamdi (US 20180124072 A1) teaches Systems and methods for monitoring states of operation of a computer environment can include one or more computer servers identifying a target asset of the computer environment and establishing a communication link with a computing device associated with the target asset. The one or more computer servers can determine a first set of parameters for profiling the target asset, transmit a first query for the first set of parameters to the computing device via the communication link, and receive one or more first parameter values corresponding to the first set of parameters responsive to the query. The one or more computer servers can compare the one or more first parameter values to one or more first criteria or threshold values, an determine a state of operation of the target asset based on the 
He et al. (US 20190007290 A1) teaches Various embodiments of the present technology generally relate to systems and methods for self-healing services and automatic recovery of distribute systems. Some embodiments of the present technology leverage all the available synthetic, customer, client, server, support signals from various sources to intelligently and in real-time detect outages, root cause outages to recoverable targets (e.g., for auto recovery actions), identify the right engineering teams (e.g., for faster manual mitigation), and perform the appropriate recovery action (such as recycle service, reboot server, switch out a faulty rack) or other mitigation actions such as routing, collecting debug information, alerting to the right team, or alert suppression. Some embodiments separate signal monitoring and workflow coordination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        09/16/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454